Exhibit 10.22

 

LICENSE AGREEMENT

 

THIS Agreement (“License Agreement”) is entered into this 20th day of November,
2019 (“Effective Date”) between NORTH CAROLINA STATE UNIVERSITY, a constituent
institution of the University of North Carolina and a nonprofit educational and
research institution organized under the laws of North Carolina ("NCSU"), having
its principal office at Campus Box 8210, Raleigh, North Carolina 27695-8210, and
HOTH THERAPEUTICS ,INC., a corporation organized under the laws of Nevada
("Licensee"), with its corporate headquarters in New York and having its
principal office at 1 Rockefeller Plaza, 10th Floor, New York, NY, 10020.

 

RECITALS

 

A. NCSU owns certain Patent Rights (defined below) and has the right to grant
licenses under the Patent Rights.

 

B. NCSU desires to have the Patent Rights developed and commercialized to
benefit the public and is willing to grant a license to the Licensee for that
purpose.

 

C. Licensee is sponsoring research at NCSU to help further develop and validate
the technology disclosed and claimed in with the Patent Rights.

 

D. Licensee desires to obtain a license under the Patent Rights upon the terms
and conditions set forth in this License Agreement.

 

Therefore, in consideration of these Recitals, any sums to be paid, any rights
granted, and the mutual promises contained in this License Agreement, the
parties agree to the following

 

TERMS AND CONDITIONS:

 

ARTICLE 1 – DEFINITIONS

 

For the purposes of this License Agreement, the terms and phrases below have the
following definitions:

 

1.01 “Affiliate” means any corporation or non-corporate entity that controls, is
controlled by or is under the common control with Licensee. A corporation or a
non-corporate entity, as applicable, is deemed to be in control of another
corporation if (a) it owns or directly or indirectly controls at least 50% of
the voting stock of the other corporation or (b) in the absence of ownership of
at least 50% of the voting stock of a corporation, or in the case of a
non-corporate entity, if it possesses directly or indirectly, the power to
direct or cause the direction of the management and policies of such corporation
or non-corporate entity, as applicable.

 

1.02 “Field of Use” means all fields of use.

 

Page 1

 

 

1.03 “First Commercial Sale” means any transfer for value of a Licensed
Product(s) in an arms-length transaction to an independent Third Party
distributor, agent or end user in a country after obtaining, all approvals or
authorizations from applicable authorities (including, if applicable, regulatory
authorities) required for the manufacture, importation, marketing, promotion,
pricing, reimbursement and sale of the Licensed Product(s) in such country.

 

1.04 “Licensed Products” means products the discovery, development, manufacture,
use, sale, offer for sale or import of which, in the absence of this License
Agreement, would infringe at least one claim of an issued patent or patent
application within the Patent Rights or products that are made using a process
or machine the use of which, in the absence of this License Agreement, would
infringe a claim of an issued patent or patent application within the Patent
Rights and/or any product or service that is based on, derived from,
incorporates, or utilizes, wholly or in part the technical know-how included
within the specifications of an issued patent or patent application within the
Patent Rights.

 

1.05 “Licensed Service” means any service that (a) is provided by Licensee to a
third party and (b) utilizes Patent Rights or Licensed Product;

 

1.06 “Licensed Territory” means worldwide.

 

1.07 “Net Sales” for the purpose of computing royalties under this License
Agreement means the total invoiced sales price directly associated with the
Licensed Product and/or Licensed Services less any documented charges for (i)
sales taxes or other taxes separately stated on the invoice, (ii) shipping and
insurance charges associated with the License Product, (iii) deductions for
actual allowances for returned or defective goods, (iv) trade discounts, but not
cash discounts, and (v) rebates, credits, and chargeback payments (or the
equivalent thereof) granted to managed health care organizations, wholesalers,
or to federal, state/provincial, local and other governments, including their
agencies, purchasers, and/or reimbursers, or to trade customers. In order to
assure NCSU the full royalty payments contemplated in this License Agreement,
Licensee agrees that in the event any Licensed Products and Licensed Services
are sold for purposes of resale, the royalties to be paid in respect to such
Licensed Products and/or Licensed Service will be computed on the Net Sales
price at which the purchaser for resale sells such products rather than upon the
Net Sales price of the Licensee. Specifically excluded from the definition of
“Net Sales” are amounts attributable to (i) any sale of any Licensed Product and
Licensed Service between or among Licensee and its Affiliates and/or
sublicensees, unless the transferee is the end purchaser, user, or consumer of
such Licensed Product and/or Licensed Service, or (ii) the provision of
reasonable, documented quantities of Licensed Products and/or Licensed Services
that are provided for free only for sampling and educational use purposes.

 

1.08 “Patent Rights” means (a) the patent applications listed and identified as
such in Appendix A (hereafter referred to as “Patent Applications”); (b) any
patent already issued or issuing on any such Patent Applications; and (c) all
divisionals, continuations, continuations-in-part, reissues, certificates,
extensions or foreign counterparts of such applications or patents.
Continuations-in-part, for the purposes of this License Agreement, means all
continuation-in-part applications only to the extent that they cover technology
disclosed, claimed in and dominated by the Patent Applications. Notwithstanding
the foregoing, Patent Rights does not include those patents and/or patent
applications that, during the Term of this License Agreement, cease to be Patent
Rights pursuant to Article 8.01 01 (“Prosecution”) or 8.03 (“Surrender of Patent
Rights”).

 

Page 2

 

 

1.09 “Sale or Sold”, for purposes of computing royalties, means when invoiced,
rented, exchanged or otherwise transferred by gift or otherwise, including the
use of Licensed Products by Licensee or any other person authorized by Licensee,
except to the extent that such Licensed Products and/or Licensed Services are
used strictly for development of a Licensed Product. Where products are not sold
but otherwise transferred, Net Sales for the purposes of computing royalties
will be the selling price at which products of similar kind and quality, sold in
similar quantities, are currently being offered for sale by Licensee. Where such
products are not currently being offered for sale by Licensee, the Net Sales of
products otherwise transferred will be the average selling price at which
products of similar kind and quality, sold in similar quantities, are then
currently being offered for sale by other manufacturers.

 

1.10 “Sublicense(s), Sublicensed, or Sublicensable” means grant of a sublicense
or any other right, license, privilege, or immunity (including but not limited
to the grant of the option to acquire a sublicense or rights to negotiate for a
sublicense) under the Patent Rights by the Licensee (in accordance with Article
7) to a Third Party.

 

1.11 “Sublicense Revenues” means all consideration received by Licensee or its
Affiliate (net of any tax or similar withholding obligations imposed by any tax
or other government authority that are not reasonably recoverable by Licensee)
from any Third Party from the grant of a Sublicense to such Third Party by
Licensee in the applicable transaction or series of transactions, including, but
not limited to, any initial sublicensing fees, option fees, milestone payments
(including but not limited to payments received for achieving preclinical,
clinical, regulatory, developmental, scale up, sales, or any other milestone),
or running royalty payments, but excluding (a) running royalty payments due to
NCSU under Article 3.04, (b) purchases of equity or debt of Licensee at the fair
market value of such equity, (c) payments for research and development to
specifically further the commercialization of any Licensed Products and Licensed
Services, and (d) amounts identified and paid for in the Sublicense specifically
for the reimbursement of reasonable out of pocket patent prosecution and
maintenance costs for the Patent Rights.

 

1.12 “Term” means the period during which this License Agreement is active in
accordance with Article 12.01.

 

1.13 “Third Party(ies)” means any individual or entity that is not party to this
License Agreement or an Affiliate of a party to this License Agreement.

 

1.14 Certain other defined terms have the meanings given them elsewhere in this
License Agreement. As used herein, the term “and/or” when used in the context of
listing of entities, refers to the entities being present singly or in
combination (for example, the phrase “A and/or B includes A and B individually,
but also includes any combinations of A and B).

 



Page 3

 

 

ARTICLE 2 – LICENSE

 

2.01 Grant

 

Subject to the terms and conditions of this License Agreement, NCSU grants to
Licensee and Licensee accepts from NCSU an exclusive, Sublicensable license
(subject to Article 7) under the Patent Rights for the Field of Use in the
Licensed Territory to discover, develop, make, have made, use, lease, import,
export, offer to sell and/or sell Licensed Products, and to sell, offer to sell,
use, and practice Licensed Services. The foregoing license includes the right to
engage Licensee’s Affiliates and Third Party contractors in exercising such
rights and in carrying out its activities and obligations under this License
Agreement. In addition, the rights licensed to Licensee hereunder shall be
extended to Affiliates designated in writing by Licensee, provided that each
such Affiliate first agrees in writing to be bound by all the terms and
conditions of this License Agreement. Licensee shall deliver to NCSU a copy of
said writing within thirty (30) days of its execution. Termination of this
License Agreement for any reason whatsoever will result in the automatic and
immediate termination of any and all of the aforementioned rights and privileges
extended by the Licensee to any of its Affiliates.

 

2.02 Reservation of Rights

 

NCSU retains the right, on behalf of themselves and all other non-profit
academic or governmental research institutions, to make and use for
non-commercial research purposes, including sponsored research and
collaborations, the subject matter described and claimed in Patent Rights. As
used herein, the term “non-commercial research purposes” means the use of Patent
Rights for academic research or other not-for-profit or scholarly purposes which
are undertaken at a non-profit or governmental institution that does not use
Patent Rights in the production or manufacture of products for sale or the
performance of services for a fee.

 

2.03 No Implied License

 

Except as expressly provided herein, the license granted hereunder does not
confer any rights upon Licensee by implication, estoppel or otherwise as to any
technology or intellectual property (including, but not limited to, patent
applications, patents, and know-how).

 

2.04 Government Rights

 

The United States Government may have a nonexclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced throughout the world,
for or on behalf of the United States, the inventions described in the Patent
Rights. To the extent applicable, the rights granted herein are additionally
subject to the requirement that any products sold in the United States based
upon Patent Rights must be substantially manufactured in the United States to
the extent required by 35 U.S.C. Sec. 204, and any and all other rights as set
forth in Public Law 96-517, codified at 35 U.S.C. 200 et seq., and 37 CFR 401 et
seq.

 

Licensee agrees to comply with all obligations resulting from such government
rights.

 

ARTICLE 3 – CONSIDERATION

 

3.01 On the Effective Date, Licensee will owe to NCSU a non-refundable,
non-creditable lump sum license fee of US$25,000.00 (US Twenty Five Thousand
Dollars). Licensee will pay the foregoing US$25,000.00 (US Twenty Five Thousand
Dollars) to NCSU within thirty (30) of receipt of an invoice, which will be
issued by NCSU on or after the Effective Date. Failure to pay NCSU the
aforementioned license fee within thirty (30) days of receipt of an invoice is a
default for which NCSU at its sole discretion may terminate this License
Agreement in accordance with Article 12.03 (“Termination by NCSU”).

 

Page 4

 

 

3.02 Accrued Patent Expenses

 

Licensee is not responsible to reimburse NCSU for any patent expenses incurred
prior to the Effective Date and associated with the preparation, filing,
prosecution, issuance and maintenance of all patent applications within the
Patent Rights.

 

3.03 Future Patent Expenses

 

Licensee will pay all patent expenses incurred during the Term of this License
Agreement starting from the Effective Date and associated with the preparation,
filing, prosecution, issuance, post grant/issuance proceedings (such as, but not
limited to, post-grant reviews, inter partes review, and ex parte
reexamination), and maintenance of all patent applications within the Patent
Rights. Licensee must pay all such fees and costs within thirty (30) days of
receipt of an invoice, and failure to pay such invoice within such thirty (30)
day period is a default for which NCSU may terminate this License Agreement in
accordance with Article 12.03.

 

3.04 Running Royalty

 

At the times and in the manner set forth in this License Agreement, Licensee
must pay to NCSU a royalty equal to two and one-half percent (2.5%) of the Net
Sales of Licensed Product and/or Licensed Services Sold by Licensee or its
sublicensee.

 

3.05 Milestone Payments

 

Licensee must pay to NCSU the non-refundable, non-creditable milestone payments
set forth in Appendix B upon the achievement of the milestones described therein
(hereafter, “Performance Milestone Fees”). Each Performance Milestone Fee is due
and payable within thirty (30) days of Licensee’s achievement of the relevant
milestone.

 

3.06 Sublicensing Fees/Other Consideration

 

In addition to the running royalty provided in Article 3.04 (“Running Royalty”),
Licensee shall pay to NCSU ten percent (10.0%) of any Sublicense Revenues
received by Licensee as consideration for a Sublicense grant under the Patent
Rights. It is agreed that Licensee shall not receive from a sublicensee anything
of value in lieu of cash payments in consideration for any Sublicense under this
License Agreement without the prior written permission of NCSU, such consent not
to be unreasonably withheld or delayed.

  

Page 5

 

 

3.07 Minimum Royalties

 

Licensee's obligation to pay minimum annual royalties begins on January 1, 2023.
Non-refundable, non-creditable minimum annual royalties are payable to NCSU
within thirty (30) days after the beginning of the application calendar year as
specified below and in Article 5.02 (“Royalty Reports”). The actual royalty due
under Article 3.04 (“Running Royalty”) for a particular calendar year will be
credited against the minimum royalties due in that year. Minimum annual
royalties payable to NCSU are as follows:

 

(a)Calendar year 2019, 2020, 2021, and 2020: US$0.00;

 

(b)Calendar year 2023: US$2,500.00;

 

(c)Calendar year 2024 and 2025: US$7,500.00;

 

(d)Calendar year 2026 and 2027: US$15,000.00;

 

(e)Calendar year 2028 and 2029: US$35,000.00;

 

(f)Calendar year 2030 and each calendar year thereafter in which this License
Agreement is in effect: US$50,000.00.

 

3.08 Interest

 

Payments required under this License Agreement shall be made on or before the
due date or within thirty (30) days of any invoice date on invoices received
from NCSU. If overdue, payments shall bear interest until payment at the rate
for past-due accounts receivable set by the Secretary of the North Carolina
Department of Revenue and in effect on the due date. N.C.G.S. §105-241.21 and
N.C.G.S. §147-86.23. The payment of such interest does not foreclose NCSU from
exercising any other rights it may have as a consequence of the lateness of the
payment, including termination in accordance with Article 12.03 (“Termination by
NCSU”) herein.

 

3.09 Currency Conversion

 

If Licensed Products and Licensed Services are sold in a currency other than
United States dollars, the Net Sales shall first be determined in the foreign
currency of the country in which such Products or Services are sold and then
converted to United States dollars at the rate published by the Wall Street
Journal (United States edition) or its successor for conversion of that foreign
currency into United States dollars on the last day of the quarter for which
such payment is due. Licensee shall be responsible and pay all fees associated
with any wire transfer and all loss of exchange value, taxes, or other expenses
incurred in the transfer or conversion of foreign currency into United States
dollars, and any income, remittance, or other taxes on such royalties required
to be withheld at the source, and shall not decrease the amount of royalties due
to NCSU thereby. Royalty Reports under Article 5.01 will show sales both in
local currency and United States dollars, with the exchange rate used.

 

ARTICLE 4 – DUE DILIGENCE REQUIREMENTS

 

4.01 Licensee must use its commercially reasonable efforts to bring Licensed
Products and Licensed Services to market through a thorough, vigorous and
diligent program for exploitation of the Patent Rights, to develop manufacturing
capabilities, and to continue active, diligent marketing efforts for Licensed
Products and Licensed Services throughout the term of this License Agreement. In
addition to this general commitment to commercialization, Licensee agrees to
meet the milestones set forth in the Development and Commercialization Schedule
established in attached Appendix C. The parties agree that the Development and
Commercialization Schedule established in attached Appendix C is reasonable.

 

Page 6

 

 

4.02 Licensee’s failure to meet any milestone set forth in Appendix C that is
scheduled for completion on or before December 31st, 2024 shall be a material
breach of this License Agreement unless, at least sixty (60) days prior to the
original due date Licensee sends written notice to NCSU explaining the reasons
for mission the deadline and demonstrating that Licensee has used reasonable
efforts to bring the License Products and/or Services to market. NCSU will
automatically grant a one-time extension for such milestone for a period of six
(6) months.

 

4.03 Variations from Appendix C that occur after December 31st, 2024 must be
expressly approved by NCSU in writing, such approval not to be unreasonably
withheld.

 

4.04 Notwithstanding the foregoing, the parties acknowledge that the dates or
timelines outlined or established for the achievement of such milestones assume
that product candidates do not encounter regulatory or other delays for reasons
outside of Licensee’s reasonable control. Licensee and NCSU shall negotiate in
good faith the extension of these dates in the event any matters outside of
Licensee’s reasonable control adversely affect achievement of any stated
milestones by the dates or timelines outlined or established therefore.

 

ARTICLE 5 – REPORTS

 

5.01 Progress Reports

 

Six (6) months after the Effective Date, and semi-annually thereafter, Licensee
shall provide to NCSU progress reports detailing activities of Licensee relevant
to Licensee’s Development and Commercialization Schedule (Appendix C). The
progress report will include a summary of Licensee’s development progress for
the previous six (6) month period, Licensee’s development plans for the six (6)
month period following the report, and any additional information required for
NCSU to meet its government reporting obligations. The progress report will
include an update on Licensee’s progress towards first commercial sale and the
milestones, if any, listed in Appendix C. Licensee may submit the progress
report electronically to NCSU email address ncsulicenses@ncsu.edu.

 

5.02 Royalty Reports

 

After the First Commercial Sale of a Licensed Product or Licensed Service, and
in addition to the reports required under Article 5.01 (“Progress Reports”),
Licensee must render to NCSU quarterly a written report setting forth for the
preceding calendar quarter all applicable information specified in Appendix E
(“Royalty Report”). Royalty Reports shall be due within thirty (30) days of
March 31, June 30, September 30, and December 31 and each Royalty Report shall
be accompanied by the payment of all royalties due for the calendar quarter
preceding. Licensee may submit the Royalty Report electronically to NCSU email
address ncsulicenses@ncsu.edu within thirty (30) days of the end of the quarter.
If Licensee submits the Royalty Report electronically, Licensee’s royalty
payment must also be received within thirty (30) days of the end of the quarter.
Royalty Reports tendered must include the date of First Commercial Sale, the
commercial name of the Licensed Product or Licensed Service, the calculation of
royalties by product by country, and any additional information required for
NCSU to meet its government reporting obligations. Licensee must list any and
all patents associated with each product, in substantially the format provided
in Appendix E.

 

Page 7

 

 

ARTICLE 6 – RECORDS

 

6.01 Licensee must keep full, true and accurate books of accounts and other
records containing all particulars necessary to properly ascertain and verify
the amounts payable to NCSU hereunder. These books of account must be kept at
Licensee’s principal place of business or the principal place of business of the
appropriate division of Licensee to which this License Agreement relates for a
minimum of five (5) years following the end of the calendar year to which they
pertain.

 

6.02 NCSU shall have the right, from time to time and at reasonable times during
normal business hours, through an independent certified public accountant or
auditor (each as to whom Licensee has no reasonable objection) to examine the
records of Licensee, including, but not limited to, sales invoice registers,
sales analysis reports, original invoices, inventory records, price lists,
sublicense and distributor agreements, accounting general ledgers, third-party
royalty reports, cost information, pricing policies, sales tax returns, and
agreements with Third Parties (including sublicensees, designees, Affiliates of
Licensee, and customer) to the extent necessary to verify the calculation of any
royalties and/or fees payable under this License Agreement. Such examination and
verification shall not occur more than once each calendar year. Licensee agrees
to cooperate fully with NCSU’s accountant or auditor in connection with any such
review. If any such examination and verification reveals an underpayment by
Licensee to NCSU of more than five (5.0%) for any quarter examined, Licensee
shall immediately pay NCSU the amount of such underpayment plus interest, in
accordance with Article 3.12 (“Interest”) and shall reimburse NCSU for all
expenses incurred in the examination and verification of the records by the
independent certified public accountant. Any overpayment by Licensee shall be a
credit against future royalties owed hereunder.

 

ARTICLE 7 – SUBLICENSES

 

7.01 Permission to Grant

 

Licensee may grant Sublicenses to Third Parties provided that: (i) the terms of
the Sublicense are consistent with this License Agreement; and (ii) Licensee is
represented in Sublicense negotiations by external legal counsel who shall have
reviewed this License Agreement. Licensee will provide an unredacted copy of any
Sublicense agreement, and any and all amendments thereto, to NCSU within thirty
(30) days of execution.

 

7.02 Terms of Sublicense

 

Any grant to a Third Party of a Sublicense within the Field of Use under the
Patent Rights shall be on the following conditions:

 

(i)be consistent with the terms, conditions and limitations of this License
Agreement;

 

Page 8

 

 

(ii)contain the acknowledgment by the sublicensee of the disclaimer of warranty
and limitation of NCSU’s liability, as provided in this License Agreement;

 

(iii)require sublicensee to indemnify NCSU for any actions of sublicensee;

 

(iv)contain a prohibition on further transfer of Patent Rights by sublicensee;
provided, however, this prohibition will not apply to a sublicensee who has been
granted an exclusive license to exercise the Patent Rights in a specific
subfield within the Field of Use;

 

(v)ensure the sublicensee submits reports to Licensee in accordance with Article
5;

 

(vi)unless expressly stated in this License Agreement, no such Sublicense or
attempt to obtain a sublicensee relieves the Licensee of its obligations under
Article 4 nor does it relieve the Licensee from its obligations to pay NCSU any
and all fees, royalties, and other payments due under this License Agreement;
and

 

(vii)NCSU is a Third Party beneficiary of such Sublicense, entitled to enforce
it in accordance with its terms.

 

7.03 Licensee Responsible for Compliance

 

Licensee remains fully liable to NCSU for the performance of its sublicensees.

 

ARTICLE 8 – PATENT PROSECUTION

 

8.01 Prosecution

 

NCSU will retain outside patent counsel to apply for, prosecute, engage in post
grant/issuance proceedings (such as, but not limited to, post-grant reviews,
inter partes review, and ex parte reexamination), and maintain during the term
of this License Agreement, all patents and patent applications specified as
Patent Rights in the United States and in the foreign countries designated by
Licensee. Licensee must inform NCSU in writing which foreign countries, if any,
in which Licensee desires patent protection and Appendix A will be amended in
writing to reflect those designations. If Licensee does not elect patent
protection in a foreign country within sixty (60) days after notification by
NCSU that such election shall be made, Licensee will forfeit rights in that
country and the foreign patent application and resulting patents for such
country will be excluded from Patent Rights.

 

8.02 Licensee Review and Advice

 

Licensee will be given reasonable opportunities to advise NCSU in the filing,
prosecution, and maintenance of Patent Rights and will cooperate with NCSU in
such filing, prosecution, and maintenance. At Licensee’s request and expense,
NCSU will instruct patent counsel to provide copies of all prosecution documents
relating to Patent Rights so that Licensee may have the opportunity to offer
comments and remarks thereon, such comments and remarks to be given due
consideration by NCSU. However, notwithstanding anything to the contrary in this
License Agreement, all decisions with respect to the filing, prosecution, and
maintenance of Patent Rights are reserved solely to NCSU.

 



Page 9

 

 

8.03 Surrender of Patent Rights

 

If Licensee provides NCSU with written notification that it will no longer
support the filing, prosecution, or maintenance of a specified patent(s) and/or
patent application(s) within the Patent Rights, then Licensee's responsibility
for fees and costs related to the filing, prosecution, and maintenance of such
subject Patent Rights will terminate sixty (60) days after NCSU’s receipt of
such written notification. However, in such instances, sixty (60) days after
NCSU’s receipt of, such patents and/or patent applications will no longer be
included in Patent Rights (and Appendix A is deemed to be so amended
accordingly), and Licensee surrenders all rights under this License Agreement to
such patents, patent applications, and any patents issuing therefrom.

 

8.04 Patent Marking

 

Licensee must mark any Licensed Product, and Licensed Service sold in the United
States and/or their containers, labels, and/or other packaging with all
applicable United States patent numbers either by fixing thereon the word
“patent” or the abbreviation “pat.”, together with the number of the patent, or
as otherwise prescribed in 35 U.S.C. §287. All Licensed Products and Licensed
Services shipped to or sold in other countries must be marked in such a manner
as to conform to the patent laws and practices of the country of manufacture or
sale.

 

8.05 Patent Extensions

 

Licensee and NCSU agree that the Patent Rights shall be extended by all means
provided by law or regulation, including without limitation extensions provided
under United States law at 35 U.S.C. §§154(b) and 156 or under equivalent
legislation throughout the world including supplementary protection certificates
in the EU. The parties hereby agree to provide each other and counsel with all
necessary assistance in securing such extensions, including without limitation,
providing all information regarding applications for regulatory approval,
approvals granted, and the timing of same. Licensee acknowledges that extensions
under 35 U.S.C. §156 must be applied for within sixty (60) days of the date that
a Licensed Product receives permission under the provision of law under which
the applicable regulatory review period occurred for commercial marketing or
use, and that Licensee's failure to promptly provide the necessary information
or assistance to NCSU during such sixty (60) day period will cause serious
injury to NCSU, for which Licensee will be liable.

 

8.06 Challenge of Patent Validity or Enforceability

 

A.In the event the Licensee, its Affiliate(s), its sublicensee, or any entity or
person acting on Licensee’s behalf (all individually and collectively referred
to herein as “Licensee Challenger(s)”) initiates or assists a Third Party in any
proceeding or otherwise asserts any claim challenging the validity or
enforceability of any of the Patent Rights in any court, administrative agency
or other forum (“Challenge”), Licensee will or will require the Licensee
Challenger(s) to:

 

a.Provide to NCSU, at least one hundred and ninety (90) days prior to initiating
any Challenge, a notification in writing (“Notice of Challenge”) that includes:

 

i.Identification of the Licensee Challenger(s) who intends to submit such
Challenge;

 

Page 10

 



 

ii.The court(s), administrative agency(ies) or other forum(ies) (or combination
thereof) where such Challenge(s) will be filed and the date when such
Challenge(s) will be filed; and

 

iii.Details of any and all the facts, legal grounds, and legal arguments on
which such Challenge(s) is based, including but not limited, to any prior art
that forms the basis of any such Challenge.

 

B.Thirty (30) days after providing the Notice of Challenge, Licensee will enter
into good faith negotiations with NCSU for a period of at least sixty (60) days
to explore a mutually acceptable solution that would eliminate the need by the
Licensee Challenger(s) to file a Challenge.

 

C.If any Licensee Challenger files a Challenge and at least one Valid Claim of a
Patent Right covering the Licensed Product or Licensed Service that is subject
to such Challenge survives the Challenge by not being found invalid or
unenforceable by a court, administrative agency or other forum, regardless of
whether the claim is amended as part of the Challenge, then Licensee will
immediately owe to NCSU all costs and expenses incurred by NCSU (including
actual attorneys’ fees) associated with the preparation and defense for each and
every Challenge that is brought before such court, administrative agency or
other forum. Licensee will make such payment within thirty (30) days of such
decision by a court, administrative agency or other forum where each such
Challenge is brought. Failure to make aforementioned payment within such thirty
(30) days is a default for which NCSU at its sole discretion may terminate this
License Agreement in accordance with Article 12.03 (“Termination by NCSU”).

 

D.In the event at least one claim of the Patent Rights that is subject to a
Challenge before a court, administrative agency or other forum survives the
Challenge by not being found invalid or unenforceable by such court,
administrative agency or other forum, regardless of whether the claim is amended
as part of the Challenge, all royalty rates, minimum annual royalties,
Sublicensing Revenue and other payment rates set forth in this License Agreement
shall be automatically doubled immediately from the date of such finding for the
remaining Term of this License Agreement.

 

ARTICLE 9 – INFRINGEMENT OF THIRD-PARTY RIGHTS

 

9.01 Licensee agrees to defend, hold harmless and indemnify NCSU for and against
any third party claim of patent infringement arising from Licensee’s, its
Affiliate’s, or its sublicensee’s exercise of Patent Rights granted in this
License Agreement.

 

Page 11

 

 

9.02 Licensee shall have the right to control the defense of any such claim, but
due to its proprietary interest in the Patent Rights, NCSU must approve any
settlement, consent judgment or disposition of the claim that (i) limits the
scope, validity, or enforceability of patents included in the Patent Rights or
(ii) admits fault or wrongdoing on the part of NCSU, such approval not to be
unreasonably withheld. Licensee’s request for approval will include all
information relating to such settlement, consent judgment or disposition of the
claim. NCSU shall provide Licensee notice of its approval or denial within
thirty (30) days of any written request for such approval by Licensee, provided
that in the event NCSU wishes to deny such approval, such notice shall include a
detailed written description of NCSU’s reasonable objections to the proposed
settlement, consent judgment, or other voluntary disposition. NCSU will, subject
to policies of the Board of Governors of the University of North Carolina,
cooperate with Licensee in any reasonable manner deemed by Licensee to be
necessary in the defense of the claim. Licensee will reimburse NCSU for any out
of pocket expenses in providing assistance.

 

ARTICLE 10 – INFRINGEMENT OF NCSU’s PATENT RIGHTS

BY THIRD PARTIES

 

10.01 Prompt Notice

 

Each party to this License Agreement must inform the other promptly in writing
of any alleged infringement of Patent Rights by a third party and of any
available evidence of infringement.

 

10.02 Licensee Right to Enforce

 

In the event that Patent Rights are infringed by a Third Party within the Field
of Use, Licensee has the right, but not the obligation, to either:

 

(a) settle the infringement by sub-licensing the alleged infringer (but only in
accordance with the provisions of this License Agreement) or by other means
reasonably acceptable to NCSU; or

 

(b) prosecute at its own expense or defend any declaratory judgement action with
respect to any infringement of the Patent Rights. In the event Licensee
prosecutes such infringement, Licensee may, if necessary for the purpose of
standing, request to use the name of NCSU as party plaintiff. NCSU, at its
discretion and with the permission of the Board of Governors of The University
of North Carolina, may agree to become a party plaintiff, and costs associated
therewith must be borne by Licensee in accordance with Article 10.03. If NCSU is
so requested and the courts requires NCSU to be a party for the purposes of
standing, NCSU will request and use reasonable efforts to obtain permission from
the Board of Governors in the University of North Carolina to join. NCSU will
participate in the litigation as a party if it obtains such permission.

 

While the Licensee has certain rights in accordance with Articles 10.02(a) and
10.02(b), if such action results in the Third Party challenging the validity or
enforceability of the Patent Rights then, due to its proprietary interest in the
Patent Rights, NCSU must approve any settlement, consent judgment, or
disposition of the claims that (i) limit the scope, validity, or enforceability
of any patents licensed under this License Agreement, or (ii) admits fault or
wrongdoing on the part of NCSU, such approval not to be unreasonably withheld.
Licensee’s request for approval will include all information relating to such
settlement, consent judgement, or disposition of the claim. NCSU shall provide
Licensee notice of its approval or denial within thirty (30) days of any written
request for such approval by Licensee, provided that in the event NCSU wished to
deny such approval, such notice shall include a detailed written description of
NCSU’s reasonable objections to the proposed settlement, consent judgement, or
other voluntary disposition. NCSU will, subject to the policies of the Board of
Governors of the University of North Carolina, cooperate with Licensee in any
reasonable manner deemed by Licensee to be necessary in the defense of the
claim. Licensee will reimburse NCSU for any out of pocket expenses in providing
assistance.

 

Page 12

 

 

10.03 Expenses and Damages

 

If Licensee undertakes the enforcement and/or defense of the Patent Rights by
litigation, NCSU will, subject to the policies of the Board of Governors of the
University of North Carolina, provide all reasonable assistance in the
litigation. The cost of any such action commenced or defended by Licensee,
including reasonable expenses of NCSU (except for the attorneys’ fees of any
independent counsel retained by NCSU, unless such independent counsel has been
retained because an ethical conflict precludes Licensee’s counsel from
representing NCSU, in which case the following sentence shall apply), shall be
borne by Licensee. Licensee will bear the documented attorneys’ fees for
independent counsel retained by NCSU due to an ethical conflict. Any recovery of
damages by Licensee as a result of such action will be applied first in
satisfaction of any unreimbursed expenses and attorneys’ fees of Licensee
relating to the action, and second in satisfaction of unreimbursed legal
expenses and attorneys’ fees of NCSU, if any, relating to the action. Licensee
will pay ten percent (10.0%) of any balance of recovered damages or settlement
after payment of expenses as provided in the preceding sentence. Licensee is
entitled to settle any such litigation by agreement, consent, judgment,
voluntary dismissal, or otherwise, with the consent of NCSU, which consent may
not be withheld unreasonably.

 

10.04 NCSU Right to Enforce

 

If Licensee does not settle the infringement or institute legal action against
the infringing activity within three (3) months of having been made aware of it,
NCSU has the right, but is not obligated, to prosecute at its own expense any
such infringements of the Patent Rights and to recover damages, whether through
settlement or award, for its own account.

 

10.05 Loss of Patent Rights

 

Any of the foregoing notwithstanding, if at any time during the term of this
License Agreement any of the Patent Rights are held invalid or unenforceable in
a decision which is not appealable or is not appealed within the time allowed,
Licensee has no further obligations to NCSU with respect to its future use or
sale of any Licensed Product or Licensed Service covered by such Patent Rights.
Nevertheless, in such circumstances Licensee does not have a damage claim or a
claim for refund or reimbursement against NCSU.

 

Page 13

 

 

ARTICLE 11 – REGULATORY APPROVALS

 

11.01 Regulatory Approvals

 

To the extent regulatory approval is required, Licensee must use its
commercially reasonable best efforts to have the Licensed Products and/or
Licensed Services approved for marketing in those countries in which Licensee
intends to sell Licensed Products and/or Licensed Services. To accomplish these
approvals at the earliest possible date, Licensee agrees to file or have filed
any necessary data with appropriate government agencies as set forth in the
Development and Commercialization Schedule in Appendix C.

 

11.02 Data

 

If this License Agreement terminates for any reason, Licensee must, within forty
five (45) days following such termination and at its own expense, provide NCSU
copies of (a) all regulatory approval applications described in Article 11.01
(“Regulatory Approvals”) (including all data and documentation relating thereto)
and (b) all data, and all documentation related to the data, that could relate
to market clearance applications, including, but not limited to, all in vitro
and in vivo pre-clinical data, pharmacology data, toxicology data, human data
and the like to the extent such information is in the exclusive control of the
Licensee and/or sublicensee and not subject to obligations of confidentiality to
any third party(ies) (together with the Regulatory Approvals, the “Licensee
Assets”). Licensee shall grant to NCSU the right to access and to refer to all
such Licensee Assets and to provide a copy thereof to potential licensees, under
conditions of confidentiality consistent with Article 13 (“Confidentiality”),
solely for use in NCSU’s efforts to license the Patent Rights to any third
party. NCSU shall not be entitled to license, grant, or transfer to any third
party any rights in such Licensee Assets. In the event NCSU agrees in writing to
material economic terms with a Third Party concerning the grant of a license to
such Third Party under the Patent Rights formerly licensed to Licensee
hereunder, NCSU shall provide written notice thereof to Licensee and Licensee
shall enter into good faith negotiations with such Third Party concerning the
granting of rights to, or transfer of title in, the Licensee Assets to such
Third Party on commercially reasonable terms, subject to any rights any
sublicensees or other Third Parties may have with respect to any of the
foregoing that survive termination of this Agreement.

 

ARTICLE 12 – TERM AND TERMINATION

 

12.01 Term

 

Unless sooner terminated as otherwise provided in this License Agreement, the
Term of this License Agreement shall commence on the Effective Date and shall
continue until the date of expiration of the last to expire of the Patent
Rights, including any renewals or extensions thereof.

 

12.02 Termination by Licensee

 

Licensee may terminate this License Agreement at its sole discretion by giving
NCSU written notice at least three (3) months prior to such termination. Should
Licensee, at any time during the term of this License Agreement, cease efforts
to commercialize Patent Rights, Licensee shall so notify NCSU and this License
Agreement will terminate on the ninety first (91st) day after such notice. It is
understood that Licensee will remain responsible for all monetary payments or
other obligations that mature prior to the effective date of termination, as
well as the payment of the license fees and Milestone Fee described in Articles
3.01 and 3.05.

 

Page 14

 

 

12.03 Termination by NCSU

 

NCSU shall have the right to terminate this License Agreement upon the
occurrence of any one or more of the following events:

 

a)failure of Licensee to make any payment required pursuant to this License
Agreement when due;

 

b)failure to diligently commercialize as set forth in Article 4 (“Due Diligence
Requirement”);

 

c)failure of Licensee to render reports to NCSU as required by this License
Agreement;

 

d)the insolvency of the Licensee or the institution of any proceeding by
Licensee under any bankruptcy or insolvency law or placement of Licensee’s
assets in the hands of a trustee or receiver;

 

e)failure of Licensee to follow any and all of the requirements of Article 8.06;
or

 

f)the material breach of any other material term of this License Agreement.

 

12.04 Automatic Termination and Reversion of License

 

Licensee shall give written notice to NCSU of its insolvency, intent to file a
voluntary petition in bankruptcy, or of a third party’s intention to file an
involuntary petition in bankruptcy against Licensee at least thirty (30) days
prior to the filing of the petition. This License Agreement will terminate and
the license will revert to NCSU without notice to Licensee upon the occurrence
of either of the following events:

 

(a)the insolvency of the Licensee; or

 

(b)Licensee’s filing of a voluntary petition in bankruptcy without notice to
NCSU.

 

Licensee’s filing of a voluntary petition without notice to NCSU shall be deemed
a material, pre-petition, incurable breach.

 

12.05 Exercise and Right to Cure

 

In all cases of breach, other than those set forth in Article 12.04 (“Automatic
Termination and Reversion of License”), NCSU may exercise its right of
termination by giving Licensee or Licensee’s trustees, receivers, or assigns,
thirty (30) days prior written notice of NCSU’s election to terminate. Upon
expiration of such period, this License Agreement shall automatically terminate
unless Licensee has cured the breach. Such notice and termination shall not
prejudice NCSU’s right to receive accrued royalties or other sums due hereunder
and shall not prejudice any cause of action or claim of NCSU accrued or to
accrue on account of any breach or default by Licensee. Licensee’s ability to
cure a breach will apply only to the first two breaches properly noticed under
the terms of this License Agreement; any subsequent breach will entitle NCSU to
terminate upon notice.

 

Page 15

 

 

 

12.06 Post Expiration or Termination

 

(a) Within thirty (30) days of expiration or termination of this License
Agreement, Licensee must, as directed by NCSU, return or destroy all
information, data, organisms, biological materials, and/or models provided to
Licensee by NCSU during the term of this License Agreement, retaining no copies.
Further, Licensee must provide NCSU with a written statement signed by an
authorized representative of Licensee certifying the destruction of all
information data, and relevant materials in a safe and legal manner.

 

(b) Upon the termination of this License Agreement, Licensee shall cease
manufacturing, processing, producing, using or selling Licensed Products;
provided, however, that Licensee may continue to sell in the ordinary course of
business Licensed Products that are fully manufactured and in Licensee’s normal
inventory at the date of termination and provided, that Licensee pays NCSU any
fees, royalties or other financial consideration as provided for in this License
Agreement.

 

(c) Upon termination of this License Agreement, Licensee shall assign to NCSU
all Sublicense agreements under the Patent Rights (to the extent permitted under
such sublicenses), which Sublicenses shall continue according to their own terms
as direct licenses from NCSU under the Patent Rights; provided, however, such
terms are consistent with the terms of this License Agreement and the
sublicensee assumes any and all obligations, including all financial
obligations, of the Licensee to NCSU under this License Agreement.

 

ARTICLE 13 – CONFIDENTIALITY

 

13.01 Non-Disclosure

 

NCSU and Licensee will treat any confidential information or non-public
information disclosed to it by the other party during the Term of this License
Agreement (“Confidential Information”) with reasonable care and will not
disclose such information to any other person, firm or corporation, unless such
Third Party is bound by the obligations of confidentiality, non-disclosure and
restricted use set forth in this Article 13. The receiving party may not use the
disclosing party’s Confidential Information other than for the benefit of the
parties hereto and for the performance of this License Agreement. These
obligations of confidentiality, non-disclosure and restricted use remain in
effect for each subject disclosure of Confidential Information during the term
of this Agreement and for five (5) years thereafter. However, neither party is
obligated, with respect to Confidential Information disclosed to it, or any part
thereof, which:

 

(a) is already known to the receiving party at the time of the disclosure;

 

(b) becomes publicly known without the wrongful act or breach of this License
Agreement by the receiving party;

 

Page 16

 

 

(c) is rightfully received by the receiving party from a Third Party not having
confidentiality obligations to the disclosing party;

 

(d) is subsequently and independently developed by employees of the receiving
party who had no knowledge of the information, as verified by written records;

 

(e) is approved for release by prior written authorization of the disclosing
party; or

 

(f) is disclosed pursuant to the requirements of applicable law or pursuant to
any judicial or government requirement or order, provided that the party so
disclosing takes reasonable steps to provide the other party sufficient prior
notice in order to contest such request, requirement or order and provided that
such disclosed confidential information otherwise remains subject to the
obligations of confidentiality set forth in this Article 13.

 

13.02 Disclosure in Writing

 

NCSU and Licensee agree that any information to be treated as Confidential
Information under this Article 13 must be disclosed in writing or in another
tangible medium and must be clearly marked “CONFIDENTIAL”. Information disclosed
orally must be described as confidential at the time disclosed and summarized
and reduced to writing and communicated to the other party within thirty (30)
days of such disclosure.

 

13.03 Licensee Commercialization Efforts.

 

Notwithstanding the foregoing, Licensee may use and disclose any Confidential
Information related to the Patent Rights to investors, prospective investors,
employees, consultants and agents with a need to know, collaborators,
prospective collaborators or acquirors and other third parties in the chain of
manufacturing and distribution, but if and only if Licensee obtains from each
such recipient a written confidentiality agreement, the provisions of which are
at least as protective of NCSU’s Confidential Information as those provided in
this Article 13. Licensee may also disclose the terms and conditions of this
License Agreement to any of the foregoing parties in its discretion. Subject to
NCSU’s obligations under the North Carolina Public Records Act, NC-GS § 132,
Licensee’s proprietary information contained in this License Agreement shall be
deemed Licensee's Confidential Information.

 

13.04 Patent Rights

 

Notwithstanding anything to the contrary in this License Agreement, all
unpublished research data and information relating to filing, prosecution,
maintenance, defense, infringement, and the like regarding the Patent Rights (no
matter how disclosed) is the Confidential Information of NCSU and subject to the
provisions of Article 13.

 

Page 17

 

 

ARTICLE 14 – NOTICES

 

14.01 For the purpose of all written communications and notices between the
parties, other than reports and invoices/payments their addresses are:

 

NCSU Licensee     NCSU Notice COMPANY Notice     For delivery via the U.S.
Postal Service Hoth Therapeutics Inc.     Office of Research Commercialization
Attn: Hayley Behrmann North Carolina State University One Rockefeller Plaza,
Suite 1039 Attn: Assistant Vice Chancellor New York, NY, 10020 Campus Box 8210
hayley@hoththerapeutics.com Raleigh, NC 27695-8210 USA       For delivery via
courier       Office of Research Commercialization   North Carolina State
University   Attn: Director of Licensing   Poulton Innovation Center   1021 Main
Campus Drive   Raleigh, NC 27606 USA  

 

Or any other addresses of which either party shall notify the other party in
writing.

 

14.02 For the purpose of all communication between the parties regarding reports
due under Article 5 (“Reports”) by the Licensee under this License Agreement,
their addresses are:

 

NCSU Licensee – Contact for reports     Please send all reports via email to:
Attn: Hayley Behrmann ncsulicenses@ncsu.edu  One Rockefeller Plaza, Suite 1039  
New York, NY, 10020   hayley@hoththerapeutics.com

 

Or any other addresses of which either party shall notify the other party in
writing.

 

14.03 For the purpose of all communication between the parties regarding
payments due by the Licensee under this License Agreement, their addresses are:

 

NCSU Licensee – Contact for billing     Please remit payment to: Please send
invoice to:     NC State Treasurer Hoth Therapeutics, Inc. NC State University:
FID 56-6000756 Attn: Hayley Behrmann Accounts Receivable One Rockefeller Plz Ste
1039 Campus Box 7203 New York, NY 10020 Raleigh, NC 27695-7203 USA     email:
hayley@hoththerapeutics.com

 

Or any other addresses of which either party shall notify the other party in
writing.

 



Page 18

 

 

14.04 The date of giving any such notice, request, report, statement, disclosure
or other communications, and the date of making any payment hereunder required
(provided such payment is received), is the date of the U.S. postmark of such
envelope if marked or the actual date of receipt if not marked or if delivered
otherwise.

 

ARTICLE 15 – ASSIGNMENT

 

15.01 Licensee possesses unique expertise and resources to fully develop and
commercialize the Patent Rights. This License Agreement may not be assigned, in
whole or in part, by Licensee without the prior written consent of NCSU, except
in connection with the sale of substantially all of Licensee’s assets or stock
or sale of Licensee’s entire business or that part of the Licensee’s business to
which this License Agreement relates; provide, however (i) such sale or transfer
is not associated with bankruptcy or foreclosure proceedings that involves the
Licensee, and/or (ii) there is no outstanding material breach of the License
Agreement that has not been fully cured by the Licensee. Any other assignment of
this License Agreement without the prior written consent of NCSU shall be void.
This License Agreement shall bind and inure to the benefit of the successors and
permitted assigns of the parties.

 

ARTICLE 16 – REPRESENTATIONS

 

16.01 NCSU represents and warrants that it has the authority to enter into this
License Agreement and grant the exclusive rights to the Patent Rights.

 

16.02 NCSU represents that as of the Effective Date, to the current knowledge of
Office of Research Commercialization, the entire right, title, and interest in
the Patent Rights (including the inventions disclosed therein) have been
assigned to NCSU and NCSU has the requisite power and authority to grant the
licenses contained in this License Agreement.

 

16.03 Except for what is expressly provided in Article 16.01 and 16.02, NCSU
MAKES NO OTHER REPRESENTATIONS OR WARRANTIES OF ANY KIND. IN PARTICULAR, THERE
ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE NOR IS THERE A WARRANTY THAT THE USE OF THE PATENT RIGHTS
WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER RIGHTS. IN ADDITION,
NOTHING IN THIS LINCESE AGREEMENT MAY BE DEEMED TO BE A REPRESENTATION OR
WARRANTY BY NCSU OF THE VALIDITY OF ANY OF THE PATENTS OR THE ACCURACY, SAFETY,
EFFICACY, OR USEFULNESS, FOR ANY PURPOSE, OF THE PATENT RIGHTS. NCSU HAS NO
OBLIGATION, EXPRESS OR IMPLIED, TO SUPERVISE, MONITOR, REVIEW OR OTHERWISE
ASSUME RESPONSIBILITY FOR THE PRODUCTION, MANUFACTURE, TESTING, MARKETING OR
SALE OF ANY LICENSED PRODUCT OR LICENSED SERVICE.

 

Page 19

 

 

ARTICLE 17 – INDEMNITY AND INSURANCE

 

17.01 NCSU, and its trustees, officers, employees, students, and agents will be
indemnified, defended by counsel acceptable to NCSU, and held harmless by
Licensee from and against any claim, liability, cost, expense, damage,
deficiency, loss or obligation, of any kind or nature (including, without
limitation, reasonable attorneys’ fees and other costs and expenses of defense)
based upon, arising out of, or otherwise relating to Licensee’s or its
Affiliates’ or sublicensees’ exercise of the license(s) granted under this
License Agreement, including but not limited any action related to product
liability.

 

17.02 Licensee must maintain in force throughout the Term of this License
Agreement or for five (5) years after the last commercial sale of a Licensed
Product or Licensed Service, whichever is later, at its sole cost and expense,
with licensed and reputable insurance companies, general liability insurance
and, prior to use in humans, clinical trials, or otherwise commercialized,
products liability insurance coverage in amounts reasonably sufficient to
protect against liability under Article 17.01. NCSU has the right to ascertain
from time to time that such coverage exists, such right to be exercised in a
reasonable manner.

 

17.03 Neither party is an agent of the other party for any purpose whatsoever.

 

ARTICLE 18 – EXPORT CONTROLS

 

18.01 The license granted in this License Agreement is conditioned upon
compliance with all of the United States laws and regulations controlling the
export of technical data, computer software, laboratory prototypes and other
commodities and technology. The transfer of certain technical data and
commodities may require a license from the cognizant agency of the United States
Government and/or written assurances by Licensee that Licensee will not export
data or commodities to certain foreign countries without prior approval of such
agency. NCSU makes no promise or representation that a license is not required
nor that, if required, it will be issued.

 

ARTICLE 19 – USE OF A PARTY’S NAME

 

19.01 Neither party may, without the prior written consent of the other party:

 

(a)use in any publication, advertising, publicity, press release, promotional
activity or otherwise, any trade-name, personal name, trademark, trade device,
service mark, symbol, image, icon, or any abbreviation, contraction or
simulation thereof owned by the other party or owned by the other party; or

 

(b)use the name or image of any employee or agent of the other party in any
publication, publicity, advertising, press release, promotional activity or
otherwise; or

 

(c)represent, either directly or indirectly, that any product or service of the
other party is a product or service of the representing party or that it is made
in accordance with or utilizes the information or documents of the other party.

 

All requests for such consent related to an NCSU name, image, employee or agent
must be directed to the NCSU Office of Research Commercialization.

 



Page 20

 

 

19.02 Both parties may release factual statements regarding the existence of
this License Agreement such as “NCSU and Licensee have entered into an exclusive
license agreement for XXX technology”. Any other type of statement,
advertisement, press release, promotional activity or otherwise by either party
that uses the name of the other party will require the prior written consent of
the named party.

 

ARTICLE 20 – SEVERANCE AND WAIVER

 

20.01 Each clause of this License Agreement is a distinct and severable clause
and if any clause is deemed illegal, void or unenforceable, the validity,
legality or enforceability of any other clause or portion of this License
Agreement will not be affected.

 

20.02 The failure of a party in any instance to insist upon the strict
performance of the terms of this License Agreement is not a waiver or
relinquishment of any of the terms of this License Agreement, either at the time
of the party’s failure to insist upon strict performance or at any time in the
future, and such terms will continue in full force and effect.

 

ARTICLE 21 – TITLES

 

21.01 All titles and article headings contained in this License Agreement are
inserted only as a matter of convenience and reference. They do not define,
limit, extend or describe the scope of this License Agreement or the intent of
any of its provisions.

 

ARTICLE 22 – SURVIVAL OF TERMS

 

22.01 The provisions of Articles 2.04 (“Government Rights”), 11.02 (“Data”),
12.02 (“Termination by Licensee”), 12.05 (“Exercise and Right to Cure”), 12.06
(“Post Expiration or Termination”), 13 (“Confidentiality”), 17 (“Indemnity and
Insurance”), and 19 (“Use of a Party’s Name”) shall survive the expiration or
termination of this License Agreement.

 

ARTICLE 23 – GOVERNING LAW

 

23.01 This License Agreement is entered into in the State of North Carolina and
must be interpreted in accordance with and its performance governed by the laws
of the State of North Carolina, without reference to its conflicts of laws
provisions. Any and all litigation relating to this License Agreement or the
parties' performance hereunder must be in the State Courts of North Carolina
with the venue being Wake County.

 

Page 21

 

 

ARTICLE 24 – ENTIRE UNDERSTANDING

 

24.01 This License Agreement represents the entire understanding between the
parties, and supersedes all other agreements, express or implied, between the
parties concerning the subject matter hereof, and is not subject to any change
or modification except by the execution of a written instrument subscribed to by
authorized representatives of the parties.

 

ARTICLE 25 – ELECTRONIC COPY

 

25.01 The parties to this document agree that a copy of the original signature
(including an electronic copy) may be used for any and all purposes for which
the original signature may have been used. The parties further waive any right
to challenge the admissibility or authenticity of this document in a court of
law based solely on the absence of an original signature.

 

IN WITNESS WHEREOF, the parties have executed this License Agreement on the
dates set forth below.

 

NORTH CAROLINA STATE UNIVERSITY HOTH THERAPEUTICS INC.

 

By: /s/ Kultaran Chohan   By: /s/ Robb Knie   Kultaran Chohan, Ph.D., LL.M, CLP
  Name: Robb Knie   Director of Licensing   Title: CEO   Office of Research
Commercialization    

 

Date:       November 20, 2019____________________ Date: ___ November 20, 2019

 

Page 22

 

 

APPENDICES

 

Appendix A—PATENT RIGHTS

 

Appendix B—MILESTONE FEES

 

Appendix C—DEVELOPMENT AND COMMERCIALIZATION SCHEDULE

 

Appendix D—ROYALTY REPORT FORM

 

Page 23

 

 

APPENDIX A—PATENT RIGHTS

 

1.US Provisional Patent Application No. TBD titled “Exon Skipping of
FC-Epsilon-RI-Beta and MS4A6A in Combination for the Treatment of Allergic
Diseases” filed on November 8th, 2019 (NCSU Ref. No. 18138).

 



Page 24

 

 

 

Appendix B—MILESTONE FEES

 

1.A non-refundable, non-creditable milestone payment of US$35,000.00 (US Thirty
Five Thousand Dollars) upon receiving FDA approval for the first Investigational
New Drug Application (IND) incorporating the Patent Rights (as defined in the US
Federal Food, Drug, and Cosmetic Act) in the US or equivalent in any non-US
country, for each new intended use of a License Product.

 

2.A non-refundable, non-creditable milestone payment of US$200,000.00 (US Two
Hundred Thousand Dollars) upon initiation of a Phase II clinical trial
incorporating the Patent Rights (as defined in the US Federal Food, Drug, and
Cosmetic Act) in the US or equivalent in any non-US country, for each new
intended use of a License Product.

 

3.A non-refundable, non-creditable milestone payment of US$350,000.00 (US Three
Hundred and Fifty Thousand Dollars) upon receiving FDA approval for a New Drug
Application (NDA) or Biologics License Application (BLAs) incorporating the
Patent Rights (as defined in the US Federal Food, Drug, and Cosmetic Act) in the
US or equivalent in any non-US country, for each new intended use of a License
Product.

 

Page 25

 

 

APPENDIX C—DEVELOPMENT AND COMMERCIALIZATION SCHEDULE

 

1.By December 31st, 2022, Licensee will work with NCSU to complete an in vivo
GLP study incorporating a Licensed product in a small animal model.

 

2.By December 31st, 2024, Licensee or its sublicensee will submit an
Investigational New Drug Application incorporating a Licensed product to the US
FDA.

 

3.By December 31st, 2026, Licensee or its sublicensee will initiate Phase II
clinical trials incorporating a Licensed Product.

 

4.By December 31st, 2030, Licensee or its sublicensee will make its First
Commercial Sale of a Licensed Product.

 

Page 26

 

 

APPENDIX D—ROYALTY REPORT FORM

 

Hoth Therapeutics Inc. License Agreement Royalty Report for the Period

 

____________through__________

 

Instructions: Please fill in all boxes (write "none" if not applicable), and
sign and date at bottom.

 

Prod.#_________ Prod. Name: ___________________

NCSU Patents: ___________________

Please provide patent numbers and patent application numbers of all NCSU patents
covering this product.

 

Government Approvals: ___________________

Date of First Commercial Sale: ___________________

 

Country Gross Billings Deductions Type of Deduction Net Sales Royalty Rate
Royalties Due                             Subtotal for Product  

 

Prod.#_________ Prod. Name: ___________________

NCSU Patents: ___________________

Please provide patent numbers and patent application numbers of all NCSU patents
covering this product.

 

Government Approvals: ___________________

Date of First Commercial Sale: ___________________

 

Country Gross Billings Deductions Type of Deduction Net Sales Royalty Rate
Royalties Due                             Subtotal for Product  

 

USE ADDITIONAL SHEETS FOR ADDITIONAL PRODUCTS.

 

Total amount enclosed $_______________

 



Hoth Therapeutics Inc.           By:               Date:             Name and
Title:  

 

 

 Page 27



 

 

